Title: To George Washington from Robert Rutherford, 4 March 1795
From: Rutherford, Robert
To: Washington, George


        
          Dear Sir
          Philada March 4th 1795
        
        I am about leaving the City & therefore trouble you with this address for several reasons. First as a patriot who ardently wishes the prosperity of our common Country, for which I have exerted all my powers, with uncommon perseverence, devested of selfish Views. Secondly I wish to assure you in the sincerity of a heart & mind that knows your innate worth and with the same sincerity wishes your temporal happiness, that occasions my offering in artless terms a few things comporting with these sentiments & to point at the private wrongs that I have sustained. If I know my own heart I am superior to flattery and now have nothing to ask, but a continuance of your friendship which indeed I Value Very highly. First as I Consider you a Patriot in the fullest acceptation of that noble charactor. Secondly as possessing a train of manly Virtues the attendants on Very few and Thirdly as the Man who under the benign influence of a superintendent Providence Conducted us through the most perilous & Malignant war that ever was waged against a generous people now rising under the same good Providence & your Paternal guidea[n]ce, very rapidly in the great Scale of Nations. Respecting myself I find my

opponants (and it is a pity that pride and envy should opperate thus powerfully) are casting dark hints that I encouraged the insurgents & disapproved of your Conduct on that trying occasion, than which nothing was ever less founded, even in probability, which I declare to you upon my honour. And so far from the most indirect Censure I warmly advocated the measure in private & in public and offered my reasons, that as the Four Western County’s of Pensila were Violently agitated and partizans at Carlyle and Bedford as well as at Hagers Town Maryland, and a few ignorant people in ohio County in our State. I contended, that prudence dictated calling forth a very respectable number of Militia and observed at the same time with much pleasure your Paternal attention, in going, to the head of the men in arms, and informing them Strictly not to infringe in the least the civil authority of the people, and these brave men & their leaders, have acquired great Credit, as well in suppressing a spirit so dangerous as by observing that wise injunction. And now you will add to the lusture of your high character, by extending mercy to the utmost to those ignorant men who have incurred the penalty of the law. I know such charity for the uninformed, comports with your goodness of heart and I am convinced, that it is coincident with Sound policy as Sanguinary Spectacles might Create an aversion to the goverment of which it is impossible to form adequate Ideas untill such spectacles were Exhibited to View, and when they have suffered long in Prison and fleeced by mercenary attornys, their sufferings will be pretty great. It is Cruel and unjust to acuse me of formenting such Violence, but I am happily at the defiance, of the bitterest enmity to say that I had correspondance or the most distant knowledge of their secret Machinations. No My Dear Sir I did not sustain so many anxious Hours and Contribute my utmost unceasing toils with the first Patriots, persevere to the last, and sacrifice one of the best Estates in the union by a laudable desire to support public Credit—to Countenance at this period of my life a spirit of anarchy, Violence & disorder, that would totally defeat all the labours of Patriotism, and render of no effect the noble conflicts—in so many fields of battle where the generous and the brave have bled and died for their Country! and to endeavour to introduce outrage & spoilings beyond Expression, and all this to distroy an Excellent goverment & please our inveterate

enimies and the professed enemies of liberty & equality in general. My opponants conceived they had gained a great point when I at times used arguments to soften such minds as I thought too highly inflamed against the insurgents fearing from their threats that they might Commit acts injurious to the public safety and the American charactor, but Contended in the firmest tone that you had done what was perfectly right in calling out the Militia, and that these men must Submit to the Laws, and that so far as I could strengthen the public arm they should submit, and accordingly, sent the only grandson, a meer Boy, (my own sons being dead) in the ranks at my Expence, when every dollar was to me a very serious thing, And my brothers only two sons with My grandson went as vollunteers. I am well aware of the difficulty attending your arduous station. But I entreat you to persevere for the good of the union and an affectionate generous people who place great & entire confidence in you as a common Parent. These are sincere truths influenced by friendship and Patriotism, unalterable. you will no doubt say to your own heart I have sustained for a long time, every peril & unequal toils, beyond Expression, I have obtained the high prize for the people, and surely I may be permitted the injoyment of domestic comforts like other Citizens. These sentiments are just. But Heaven has favoured you with a mind susceptible of inlarged Ideas, a sacred regard for the rights of a people who have done things most astonishing and given tone to another mighty people with whom we are happily in strict amity. and you are happily in a state of compleat independance & affluence, while I have lost my Estate by a generous Zeal to serve our country tho none have or can loos by me Notwithstanding the Very great and unequal loss by me sustained. I repeat it your station is arduous in the extreme, amidst such a variety of opinions as will of course be afloat in a free goverment like ours, and where many cannot divest themselves of an Idea—that the few Powers, which the sovereign independant States have been induced for the common benefit to dellegate to the Federal Goverment, should be exorcised to impress the minds of the people with terror and the moneyed interest is suddenly alarmed whenever the People speak out. But I can declare, that all parties regard you with uncommon reverence and sincere Esteem, and further that the people are wise temperate and determined, not to be cast into tumult or

commotions by any, and tho the unbiased & disinterested Consider the funding system injurious by Creating a Monyed interest that will ever opperate against the true interest of the people at large by accumilating a vast public debt—to the agrandisement of a few while the first Creditor has become a prey to the designing purchaser who obtained it for one Fourth the value and often less and when these things or any other error in the legislature have been broached the party are in a high fever—and they represent the Constitution as in danger pretend to make you the rallying Point wound their own minds with unreal fears so truly ridiculous that it exites laughter, but to say that the people are dissattisfied and aim at overturning the goverment, is untrue to the last degree. The people have a right no doubt to speak freely of their own goverment after all that they have suffered to obtain it—I can say with great sincerity, that I highly Esteem your Person because I am truly convinced of your worth, and such are the sentiments of the people, and I, as an individual, have proved you on every and the most trying occasions to be the firm friend of the people and their rights, which are really sacred, and if it were in the power of this goverment to silence them the most fatal consequences would insue, as the man who’s body or mind is enslaved is bereft of all his Virtues. Continue at your important post, I intreat you & rather incline to the public mind when no danger to the people is in the way, by which you will insure their Zealous affections and continue to render our country services of unspeakable moment. I have the Honr to be with guileless Sincerity Dear Sir your Most Hble Sert
        
          R. Rutherford
        
      